Case: 14-41113      Document: 00513158654         Page: 1    Date Filed: 08/18/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 14-41113                           August 18, 2015
                                 Conference Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MARCELINO MARTINEZ-RUBIO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:14-CR-734-1


Before JOLLY, GRAVES, and COSTA, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Marcelino Martinez-Rubio
raises an argument that is foreclosed by United States v. Martinez-Lugo, 782
F.3d 198, 204-05 (5th Cir. 2015), petition for cert. filed (June 19, 2015) (No. 14-
10355).    In Martinez-Lugo, we held that an enhancement under U.S.S.G.
§ 2L1.2(b)(1)(A)(i) for a prior conviction of a drug trafficking offense is




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-41113     Document: 00513158654    Page: 2   Date Filed: 08/18/2015


                                No. 14-41113

warranted regardless whether the conviction for the prior offense required
proof of remuneration or commercial activity.
      Martinez-Rubio also raises an argument that is foreclosed by United
States v. Rodriguez-Escareno, 700 F.3d 751, 753-54 (5th Cir. 2012), which held
that the sentence enhancement provided for in § 2L1.2(b)(1)(A)(i) applies to a
conviction for the federal crime of conspiracy to commit a federal drug
trafficking offense.
      The motion for summary affirmance is GRANTED, the alternative
motion for an extension of time to file a brief is DENIED, and the judgment of
the district court is AFFIRMED.




                                      2